Citation Nr: 1014000	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  04-12 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD) prior to May 
16, 2006, exclusive of the time period of the temporary total 
hospitalization rating.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and wife.  



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which assigned an increased disability 
rating of 50 percent for the service-connected PTSD, 
effective November 6, 2002.  In a May 2004 rating decision, 
the RO assigned a temporary total rating for the Veteran's 
PTSD due to hospitalization, effective February 23, 2004, 
with the 50 percent disability rating being resumed effective 
May 1, 2004.  Thereafter, a January 2007 rating decision and 
concurrent supplemental statement of the case assigned a 100 
percent rating for the PTSD, effective May 16, 2006.  
Therefore, the issue on appeal is entitlement to a disability 
rating in excess of 50 percent for the Veteran's service-
connected PTSD prior to May 16, 2006, exclusive of the time 
period of the temporary total hospitalization rating.  

The record shows that the Veteran's claim was previously 
denied by a September 2007 Board decision.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  By an August 2008 order, the 
Court, pursuant to a Joint Motion, vacated the Board's 
September 2007 decision and remanded the case for compliance 
with the instructions of the Joint Motion.  The Board 
remanded the case in September 2009 to afford the Veteran a 
video conference hearing.  The Board finds that the remand 
directives have been completed, and, thus, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).


On Feruary 12, 2010, the Veteran presented testimony at a 
personal hearing conducted by the use of video conference 
equipment at the Muskogee RO before Kathleen K. Gallagher, a 
Veterans Law Judge who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.  A 
transcript of this personal hearing is in the Veteran's 
claims file.  During the hearing, the Veteran submitted 
additional evidence that had not been reviewed by the RO with 
a waiver of the right to have this additional evidence 
reviewed by the agency of original jurisdiction in accord 
with 38 C.F.R. § 20.1304.

As will be discussed in greater detail below, the evidence of 
record shows that the Veteran has claimed unemployability due 
to his service-connected PTSD and, therefore, the issue of 
entitlement to a TDIU has been reasonably raised by the 
record.  This issue is considered part and parcel to the 
Veteran's claim for an increased rating for PTSD.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to May 16, 2006, the Veteran's PTSD was manifested 
by occupational and social impairment, with deficiencies in 
most areas, but was not manifested by total occupational and 
social impairment.

3.  The Veteran has been shown to be unable to work due to 
his service-connected PTSD.






CONCLUSIONS OF LAW

1.  Prior to May 16, 2006, the criteria for a 70 percent 
disability rating for PTSD, but no higher, were met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. § 1110, 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Initially, with respect to the claim of entitlement to a 
TDIU, the claim is granted herein, and therefore there is no 
need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non-
prejudicial.  See       38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see also 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

With regard to the Veteran's claim for an increased 
disability rating, the law requires VA to notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted his claim for an 
increased rating in November 2002.  He was sent a letter in 
November 2002, prior to the initial decision on the claim in 
January 2003.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met in this case.  
The letter notified him that, to substantiate a claim for 
increased compensation, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
Board notes that the Veteran was not provided the specific 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask VA to obtain) that are relevant to 
establishing his entitlement to increased compensation.  
However, he was informed in the letter to provide any 
additional evidence that he would like VA to consider 
including medical records.  In response, the Veteran actively 
participated in his appeal by submitting his statements, 
letters from his therapist, Social Security Administration 
(SSA) records, and VA treatment records were obtained.  Thus, 
the Veteran has demonstrated an understanding of what was 
necessary to substantiate his claim and, therefore, any 
notice defect has been cured by the Veteran's actual 
knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).  In any event, the Board finds that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate his claim and thus the essential 
fairness of the adjudication was not frustrated.  Id.  As 
such, the Board concludes that, even assuming a notice error, 
that error was harmless.  See Medrano v. Nicholson, 21 Vet. 
App. 165 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).

The Board further notes that the Veteran did not receive pre-
adjudicatory notification of the assignment of disability 
ratings and effective dates.  However, the Veteran did 
receive proper notification in the April 2007 letter.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of this issue will not result in any prejudice 
to the Veteran.  Therefore, with respect to the timing 
requirement for the notice in connection with the claim for 
an increased evaluation for PTSD, the Board concludes that to 
decide the issue would not be prejudicial to the claimant.

In addition, the duty to assist the Veteran has also been 
satisfied in this case with regard to the claim for an 
increased disability rating for PTSD.  The Veteran's service 
treatment records as well as all available VA treatment 
records, SSA records, and relevant private treatment records 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim for an 
increased rating for PTSD.  The Veteran was also afforded an 
examination in March 2006 in connection with his claim.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the examination obtained in 
this case is adequate, as the report was predicated on a 
review of the claims file and all pertinent evidence of 
record, and fully addresses the rating criteria that are 
relevant to rating PTSD in this case.  Thus, there is 
adequate medical evidence of record to make a determination 
in this case.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue of PTSD has been met.  38 C.F.R. § 
3.159(c)(4).

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

I.	PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's PTSD is rated as 50 percent 
disabling pursuant to            38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 50 percent disability rating is 
contemplated for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent disability rating is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability  rating is contemplated for total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a disability rating of 70 percent for 
his service-connected PTSD prior to May 16, 2006.  

Initially, the Board recognizes that the Veteran's service-
connected PTSD has resulted in symptoms of restricted affect, 
impaired memory, flashbacks, intrusive thoughts, 
hypervigilance, anxiety, complaints of decreased 
concentration, depressed mood, disturbances of motivation and 
mood, and difficulty in maintaining work and social 
relationships.  The foregoing symptoms are contemplated by 
the currently assigned 50 percent disability rating.  

However, the medical evidence of record also shows that the 
Veteran's PTSD symptomatology also matches some of the 
criteria for a 70 percent disability rating.  In this 
respect, there is evidence of suicidal ideation.  The August 
2005 VA treatment record noted that the Veteran had suicidal 
thoughts when his wife stated that she wanted a divorce.  The 
June 2003 VA treatment record also shows that the Veteran had 
fleeting thoughts of self-harm.  In a July 2004 letter from 
the Veteran's therapist, D.H., it was noted that the Veteran 
denied any serious suicidal intent, but did admit to frequent 
ideation.  In addition, there is evidence that the Veteran 
has near-continuous depression which affects his ability to 
function independently, appropriately, and effectively.  
Indeed, the Veteran's wife stated that she comes home for 
lunch to check in on the Veteran and that her children stop 
by to check in on him.  She said that his condition made it 
difficult for them to go anywhere.  See VA treatment records.  
Furthermore, the Veteran's therapist has noted several times 
that the Veteran's frequent panic and anxiety attacks 
interfered with his ability to perform routine tasks.  
Furthermore, there is some evidence of impaired thought 
processes.  A letter from the Veteran's therapist, D.H., 
explained that the Veteran's intrusive thoughts made it 
difficult for him to maintain concentration which in turn 
limited his ability to perform abstract reasoning.  The June 
2005 psychological evaluation, performed for SSA benefits, 
determined that the Veteran had very impaired abstract 
reasoning.  Finally, there is also evidence of obsessional 
rituals.  In this respect, the March 2006 QTC examination 
report noted that obsessional rituals were present which were 
severe enough to interfere with routine activities.  The 
Board notes that although the Veteran does not meet all the 
criteria set forth under Diagnostic Code 9411 for a 70 
percent rating, it is not required that all of the enumerated 
criteria be met for a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  Therefore, in 
resolving the benefit of the doubt in favor of the Veteran, a 
higher disability rating of 70 percent is granted prior to 
May 16, 2006.  38 U.S.C.A. § 5107(b).  

On the other hand, the Board finds that the Veteran is not 
entitled to a disability rating in excess of 70 percent prior 
to May 16, 2006.  In this respect, the Board observes that 
the Veteran was unemployed since 2002 and had a long history 
of more than 30 jobs.  However, unemployment does not, in and 
of itself, warrant a 100 percent disability rating.  The 
medical evidence affirmatively shows that the Veteran's PTSD 
was not manifested by gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting self or others; disorientation to time or place; or 
memory loss for names of close relatives, own occupation, or 
own name.  Although the March 2006 QTC examination report 
noted that hallucination history was present intermittently, 
there is no evidence that the Veteran experienced persistent 
delusions or hallucinations.  Furthermore, although the 
Veteran has had several notations of impaired abstract 
reasoning, the vast majority of medical evidence shows that 
judgment and insight were adequate and there was no evidence 
of gross impairment in thought.  Finally, the record shows 
that, although the Veteran suffers from severe social and 
occupational impairment prior to May 16, 2006, his symptoms 
have not caused total social and occupational impairment.  In 
this regard, the Board observes that, while the Veteran 
essentially stays to himself and avoids most people, he 
nevertheless maintained a long-term relationship with his 
wife and had some contact with his children and his wife's 
children.  See June 2003 private evaluation.  In light of the 
foregoing, the preponderance of the evidence is against a 
finding that the Veteran's PTSD is productive of total 
occupational and social impairment prior to May 16, 2006.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores. The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, GAF scores ranging between 51- 60 reflect 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  The Veteran's 
GAF scores have ranged predominantly from 48 to 55, 
indicating moderate to serious impairment.  However, the 
record shows that the Veteran has also been assigned GAF 
scores ranging from 40 to 45.  The Veteran has claimed that 
these lower GAF scores warrant a 100 percent disability 
rating for his PTSD.  Nonetheless, the Board observes that 
the lowest GAF scores appear to be based not only on the 
Veteran's PTSD, but also his nonservice-connected 
schizophrenia and other nonservice-connected disabilities.  
See June 2005 psychological evaluation and May 2004 VA 
treatment record.  In any event, GAF scores are just one part 
of the medical evidence to be considered and are not 
dispositive.  In evaluating all of the evidence of record, as 
shown above, the Board finds that the Veteran's symptoms more 
nearly approximate the criteria for a 70 percent disability 
rating.

In reaching this conclusion, the Board acknowledges the 
Veteran's belief that his PTSD symptoms warrant a 100 percent 
disability rating.  The Board must consider the entire 
evidence of record when analyzing the criteria laid out in 
the ratings schedule.  While the Board recognizes that the 
Veteran is competent to provide evidence regarding lay-
observable symptomatology, he is not competent to provide an 
opinion regarding the severity of the Veteran's 
symptomatology.  Such evidence must come from a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 
(1992).

The Board also acknowledges the Veteran's assertions wherein 
he maintains that he was awarded Social Security disability 
benefits based on his PTSD and cannot understand why VA 
cannot grant 100 percent disability rating prior to May 16, 
2006.  In this regard, the Board points out that decisions of 
the Social Security Administration (SSA), while relevant, are 
not controlling with respect to VA determinations.  See 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Adjudication of 
VA and Social Security claims is based on different laws and 
regulations.  Additionally, the SSA decision clearly shows 
that the examiner considered other nonservice-connected 
disabilities, such as a back disorder and anxiety disorder, 
factors which are not for the Board's consideration.  As 
noted above, the medical evidence does not support the 
criteria for a 100 percent disability rating and, therefore, 
a disability rating in excess of 70 percent prior to May 16, 
2006 is not warranted.  

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that a 70 percent disability rating is 
appropriate prior to May 16, 2006 and there is no basis for 
awarding a higher disability rating for PTSD.  

The Board has also considered referral for extra-schedular 
consideration. Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See         38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  It does not appear that the 
Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned rating for his level of 
impairment.  In other words, he does not have any symptoms 
from his service-connected disability that are unusual or are 
different from those contemplated by the schedular criteria.  
As such, referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.

II.	TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the established 
policy of the VA that all Veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  Consideration may be given to the Veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Court has held that in determining whether the Veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the Veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  Id.

As reflected above, the Veteran has been assigned a 
disability rating of 70 percent prior to May 16, 2006 and the 
Veteran has been assigned a 100 percent disability rating, 
effective May 16, 2006.  Thus, he meets the percentage 
criteria under           38 C.F.R. § 4.16(a).  However, it 
still must be shown that the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected PTSD.  

After considering the evidence of record in the light most 
favorable to the Veteran, it appears that the Veteran is 
unemployable.  In this respect, the evidence of record shows 
that the Veteran had been unemployed since filing his claim 
for an increased rating in 2002.  The Veteran has 
consistently stated that he was unable to work due to his 
PTSD.  In a statement received in May 2006, the Veteran 
explained that over the last 39 years, he has tried to work 
on at least 30 different jobs or so and that he could not 
work right now.  In a July 2004 VA treatment record, the 
Veteran reported that he could not work due to his stress.  
He stated that he was temperamental, angry, and could not 
take orders.  In a September 2003 letter from the Veteran's 
therapist, D.H., it was noted that the Veteran's symptoms of 
depression, survivor's guilt, and feelings of estrangement 
from others remain a major obstacle which prevented him from 
obtaining and/or maintaining gainful employment.  In the 
March 2006 QTC examination report, it was noted that the 
Veteran had difficulty establishing and maintaining effective 
work and school relationships.  Furthermore, the evidence 
shows that the Veteran has been unemployed since at least 
2002.  The October 2003 letter from the Veteran's last 
employer shows that the Veteran was relieved of his job due 
to extreme difficulties of mood swings and periodic signs of 
anger and frustration on the job.  Finally, in the December 
2006 VA examination report, the examiner explained that the 
Veteran would be unable to work due to his PTSD issues, 
including paranoid ideation, depression, and irritability.  

In short, the medical and other evidence of record indicates 
that the Veteran's service-connected PTSD is productive of 
serious symptomatology which can be said to preclude 
employability.  To the extent that there is any reasonable 
doubt, that doubt will be resolved in the Veteran's favor.  
Based on the evidence of record, the Board finds that the 
Veteran is unemployable due to his service-connected PTSD.  
Accordingly, entitlement to a TDIU is granted.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to a disability rating of 70 percent, but no 
higher, prior to May 16, 2006, for the service-connected PTSD 
is granted, subject to regulations governing the payment of 
monetary awards.

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU) 
is granted. 



___________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


